Case 1:20-cv-21994-KMW Document 19-1 Entered on FLSD Docket 07/22/2020 Page 1 of 4

Electronic Articles of Incorporation Neeo0001796
For February 13, 2020
Sec. Of State
tjschroeder

FLORIDA FAIR HOUSING ALLIANCE, INC.

The undersigned incorporator, for the purpose of forming a Florida not-for-
profit corporation, hereby adopts the following Articles of Incorporation:

Article I
The name of the corporation 1s:
FLORIDA FAIR HOUSING ALLIANCE, INC.

Article I]
The principal place of business address:

1736 NORTH EAST 171 STREET
NORTH MIAMI BEACH, FL. 33162

The mailing address of the corporation is:

1736 NORTH EAST 171 STREET
NORTH MIAMI BEACH, FL. 33162

Article III
The specific purpose for which this corporation is organized is:

CHARITABLE. ELIMINATING PREJUDICE AND DISCRIMINATION OF
HUMAN AND CIVIL RIGHTS SECURED BY LAW.

Article IV
The manner in which directors are elected or appointed is:
AS PROVIDED FOR IN THE BYLAWS.

Article V

The name and Florida street address of the registered agent is:

RYAN J TURIZO
1736 NORTH EAST 171 STREET
NORTH MIAMI BEACH, FL. 33162

I certify that I am familiar with and accept the responsibilities of
registered agent.

Registered Agent Signature: RYAN TURIZO

fs

™ K 2.
Cs
ah

fe

rc

 
Case 1:20-cv-21994-KMW Document 19-1 Entered on FLSD Docket 07/22/2020 Page 2 of 4

N20000001796
FILED

Article VI Februar ‘13,2020

The name and address of the incorporator is: tischroeder

RYAN TURIZO
1736 NORTH EAST 171 STREET

NORTH MIAMI BEACH, FLORIDA 33162

Electronic Signature of Incorporator: RYAN TURIZO

[ am the incorporator submitting these Articles of Incorporation and affirm that the facts stated herein are
truce. I am aware that false information submitted in a document to the Department of State constitutes a
third degree felony as provided for in s.817.155, F.S. I] understand the requirement to file an annual report
between January Ist and May 1st in the calendar year following formation of this corporation and every
vear thereafter to maintain "active" status.

Article VI
The initial officer(s) and/or director(s) of the corporation is/are:

Title: P

RYAN J TURIZO

1736 NORTH EAST 171 STREET
NORTH MIAMI BEACH, FL. 33162

Title: VP

AMY R BETIT

8990 AZALEA SANDS LANE
DAVENPORT, FL. 33896

Title. COO

JEAN € TURIZO

1736 NORTH EAST 171 STREET
NORTH MIAMI BEACH, FL. 33162

Article VIII

The effective date for this corporation shall be:
02/14/2020

 
Case 1:20-cv-21994-KMW Document 19-1 Entered on FLSD Docket 07/22/2020 Page 3 of 4

 

March 18, 2020
ATTN: David R. Topping
Top Well, LLC
d/b/a Palm Court Apartment at Wellington
152 West 57th Street, 12th Floor
New York, New York 10019

Re: FLORIDA FAIR HOUSING ALLIANCE, INC v. TOP WELL, LLC d/b/a
PALM COURT APARTMENT AT WELLINGTON
VIOLATION OF THE FAIR HOUSING ACT

Mr. Topping:

Our office has been retained by the Florida Fair Housing Alliance, Inc. (the “FFH Alliance”) with
respect to the above referenced matter. On March 13, 2020, the FFH Alliance investigated the
“Palm Court” apartment community, located at 711 Forest Club Drive, Wellington, Florida 33414,
(the “Complex”) owned by Top Well, LLC (“TW”) for discriminatory housing practices in
violation of the 42 U.S.C. § 3601 ef seq., the Fair Housing Act. As part of this investigation, the
FFH Alliance directed Ryan Turizo (Mr. Turizo”), a Hispanic/Latino male with a felony
conviction, to test the Complex for unlawful discriminatory housing practices. In so doing, Mr.
Turizo contacted the Complex, posed as a potential rental applicant, and inquired into available
rental property.

In response to Mr. Turizo’s inquiry, at first, Mr. Turizo was told that property was available to rent
at the Complex. However, once Mr. Turizo disclosed the existence of his (Mr. Turizo’s) prior
felony conviction, Mr. Turizo was informed that, due to the felony conviction, Mr. Turizo’s rental
application would be automatically denied.

As set forth in the enclosed lawsuit against TW by Mr. Turizo, the automatic denial of available
property to applicants with a felony conviction violates the Fair Housing Act. Setting aside the
issues of damages, our office, respectfully, asks that TW immediately cease automatically denying
otherwise available property to applicants with a criminal record and provide assurance that such
unlawful practice has been discontinued.

This letter is a pre-litigation courtesy and serves as an opportunity for TW to resolve this matter
without formal litigation. Please contact our office by April 24, 2020, to discuss settlement. Our
office will proceed with filing the enclosed lawsuit if TW fails to respond, or otherwise contact
our office regarding this matter, by April 24, 2020. Your immediate attention to this matter is
imperative. Our office looks forward to your response.

Sincerely,

JIBRAEL S. HINDI, ESQ.
E-mail: jibrael@jibraellaw.com
Phone: 954-907-1136

 

 

LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Pax (855) 529-9540

www dibracdl aw.com

 
71 7akpaSe 1:20-cv-21994-KMW Document 19eivedenigetmisdase Blalegcket 07/22/2020 Page 4 of 4

0:20-cv-61120-
FAM

1:20-cv-21091-
MGC

1:20-cy-21976-
RNS

1:20-cv-21994-
KMW

1:20-¢v-22106-
DPG

1:20-¢cv-22113-
DPG

}:20-¢v-22269-
KMM

1:20-cv-22664-
KMW

 

1:20-cy-22665-
DPG

Select A Case

Florida Fair Housing Alliance, Inc. is a plaintiff in 9 cases.

Florida Fair Housing Alliance, Inc. v. PMG 11th Street
Holdings, LLC

Florida Fair Housing Alliance, Inc. v. Japanese Garden
Mobile Estates, Inc.

Florida Fair Housing Alliance, Inc. v. Park East-West Ltd.

Florida Fair Housing Alliance, Inc. v. Top Well, LLC

Florida Fair Housing Alliance, Inc. v. Deerpath On The
Lake, LLC

Florida Fair Housing Alliance, Inc. v. Catalina Rental
Apartments, Inc.

Florida Fair Housing Alliance, Inc. v. Liberty Apt
Highland, LLC

Florida Fair Housing Alliance, Inc. v. 601 Ocean
Investinents, LLC

Florida Fair Housing Alliance, Inc. v. The Palm Bay
Grand, LLC

 

filed 06/05/20 closed 06/12/20

filed 03/12/20 closed 05/29/20

filed 05/12/20

filed 05/12/20

filed 05/20/20

filed 05/20/20 closed 06/11/20

filed 06/01/20

filed 06/26/20

filed 06/26/20

 

 

| PACER Service Center

| Transaction Receipt

 

 

 

 

 

https ect flsd.uscourts.gov/cgi-bin/iquery.pl?696797740701948-L_1_0-1

 

 
